Citation Nr: 0915202	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for essential tremors, to 
include as secondary to service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1940 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In December 2008, the Veteran testified at a travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for essential 
tremors, to include as due to service-connected generalized 
anxiety disorder.  After reviewing the Veteran's claims 
folder, the Board concludes that additional development is 
necessary.  

Current medical evidence shows that the Veteran is diagnosed 
as having essential tremors.  The Veteran's service treatment 
records do not show any treatment or complaints of tremors; 
however, the Veteran contends that on discharge from service 
in October 1945, he was advised to stay longer in order to 
seek treatment for tremors but that he refused.  He reports 
that shortly after discharge from service, he did seek 
treatment for his tremors.  In a July 1947 letter, the 
Veteran's private physician indicated that that he Veteran 
had been under his care for two years and that during that 
time, he had complained of tremors.  The claims file contains 
numerous medical treatment reports over the years concerning 
the Veteran's complaints of tremors.  Accordingly, the Board 
finds that a VA examination is warranted to determine the 
nature and etiology of any tremors and their relationship, if 
any, to his period of service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).
  

Furthermore, VA examination reports conducted for evaluation 
of the Veteran's service-connected generalized anxiety 
disorder have consistently noted the presence of tremors but 
a clear opinion as to the relationship of the tremors to the 
generalized anxiety disorder is not of record.  Thus, a 
medical opinion should be obtained to ascertain whether any 
tremors have been caused or aggravated by and his service-
connected generalized anxiety disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995). 

The Board also notes that a July 2005 VCAA letter addresses 
the Veteran's claim of service connection for tremors on a 
direct incurrence basis only.  The criteria for service 
connection for tremors on a secondary basis have not been 
addressed.  Thus, the Board finds that the RO should inform 
the Veteran of the VCAA and its notification provisions as it 
pertains to the service connection issue on a secondary basis 
as well as on a direct incurrence basis.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  The RO should also 
undertake any additional development it deems necessary to 
ensure compliance with the requirements of the VCAA, to 
include the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the Veteran's 
claim for service connection for essential 
tremors, to include as secondary to 
service-connected generalized anxiety 
disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present tremor disorder.  
The claims folder must be made available 
to the examiner.  Any indicated studies 
should be performed.  Based upon the 
claims folder review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any tremor disability is 
etiologically related to the Veteran's 
military service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's tremor disability was caused or 
worsened by his service-connected 
generalized anxiety disorder.  

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of service connection for 
essential tremors, both on a direct and 
secondary basis.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




